J-A35018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

ANDRE BRANCH SAMUELS,

                         Appellant                  No. 1426 WDA 2014


           Appeal from the Judgment of Sentence July 30, 2014
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0017274-2013


BEFORE: BENDER, P.J.E., SHOGAN, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED JANUARY 25, 2016

      Appellant, Andre Branch Samuels, appeals from the July 30, 2014

judgment of sentence entered following his conviction at a bench trial of

possession of a firearm with altered manufacturer’s number, firearm not be

carried without a license, and person not to possess a firearm. Following our

careful review, we affirm.

      The trial court summarized the facts of the crimes as follows:

            On the evening of October 28, 2013, Officers [Gary]
      Messer, [Michael] Coleman, and [Santino] Achille of the City of
      Pittsburgh Police Department were patrolling Sandusky Court, a
      housing development located on the North Side of the City of
      Pittsburgh.   The officers were targeting this particular area
      because they had received, within the ten (10) days previous,
      “numerous citizen complaints from residents concerning large
      amounts of open air drug trafficking” taking place there,
      specifically around building 1634.      Sandusky Court was
      considered to be an “extremely high crime area,” and Officer
J-A35018-15


     Messer had made nearly fifty (50) arrests there for firearm and
     narcotics offenses within the last year alone.

            At approximately 8:00 p.m. that evening, the officers
     entered Sandusky Court and drove towards building 1634. The
     officers were in an undercover vehicle and wore plainclothes
     instead of uniforms, but they had their badges displayed on their
     chests. As they pulled into the circle on which building 1634 is
     located, they observed a group of five (5) to seven (7) men
     standing in front of that building. Officer Messer, who was in the
     front passenger seat, recognized [Appellant] within the group.
     Officer Messer knew [Appellant] from a previous gun arrest that
     [Appellant] had within six (6) months to one (1) year prior. He
     also knew that [Appellant] did not reside in Sandusky Court, and
     he knew that [Appellant] lived in an area that was a five (5)
     minute drive away.

            The officers drove into the circle, towards the group of
     men, but they did not stop or attempt to initiate any contact
     with anyone in the group. Upon seeing their vehicle approach,
     [Appellant] “appeared to quickly look side to side” and then
     “separated from the group.”          As the vehicle crested the
     turnaround of the circle, [Appellant] ran or quickly moved into
     building 1634. Officer Messer then observed [Appellant] turn
     around and take both hands to pull the door closed behind him.
     The officers were still in their vehicles when [Appellant] left the
     group and fled into the building. After they had turned around in
     the circle and were again in front of building 1634, Officer
     Messer observed [Appellant] peering out through a window on
     the second landing of building 1634. Although [Appellant] could
     only be seen from his neck up, Officer Messer was able to
     observe [Appellant] moving from “left to right repeatedly in a
     frantic manner” at least three (3) to four (4) times within a five
     (5) to ten (10) second span. Upon seeing this behavior, Officers
     Messer and Coleman exited their vehicle to investigate the
     situation because [Appellant] “just took off for no reason” and
     then appeared to be “trying the doors”of the apartments, a fact
     that the officers were able to surmise because they knew that
     there were units on the left and right side of the building and
     they didn’t know what else he could have been doing.

            Officers Messer and Coleman exited their vehicles and
     jogged into the building with their badges displayed. As the
     officers entered building 1634, they heard [Appellant] running

                                    -2-
J-A35018-15


     up the stairs to the third floor. The officers also were able to see
     [Appellant] running as they approached the second floor landing.
     The officers identified themselves as Pittsburgh Police and
     ordered [Appellant] to stop, which he failed to do. As Officer
     Messer continued running up the stairs, he observed [Appellant]
     enter Apartment 209 . . . and close the door behind him. When
     Officer Messer reached the third floor landing, he heard the door
     to that apartment lock. Officer Messer did not hear [Appellant]
     knock, bang or request that he be let into the apartment prior to
     his entry.      The officers then heard arguing, yelling and
     screaming coming from inside of the apartment, at which time
     they knocked on the door repeatedly, identifying themselves as
     Pittsburgh police. Within a few seconds, Marie Murrell, the
     resident of the apartment, answered the door while still yelling
     and arguing with someone in her apartment. She told the
     officers that a man she did not know had forced his way into her
     apartment and that she wanted him out. Ms. Murrell quite
     clearly conveyed to the officers that [Appellant] was not wanted
     in her apartment and that she wanted him removed from her
     residence.

            As Ms. Murrell opened the door wider, Officer Messer was
     able to see [Appellant] standing in her apartment.        Officer
     Messer immediately noticed a “bulge” in [Appellant’s] front jeans
     pocket. Based on Ms. Murrell’s statements that [Appellant] was
     not authorized to be in her home, [Appellant] was then detained
     and handcuffed by Officer Coleman. Officer Coleman conducted
     a pat-down of [Appellant’s] outer clothing and immediately
     recognized what he felt to be a firearm in [Appellant’s] right
     pocket. Officer Coleman retrieved a firearm from [Appellant’s]
     front right jeans pocket.

Trial Court Opinion, 2/27/15, at 4–7 (internal citations to the record

omitted).

     Appellant was charged with an eight-count information on October 28,

2013; five of the charges were withdrawn by the Commonwealth at the

preliminary hearing.   Appellant filed an omnibus pretrial motion on March

19, 2014, seeking the suppression of evidence.        The trial court held a


                                    -3-
J-A35018-15


hearing on the motion on April 22, 2014, and following the submission of

briefs, denied the motion to suppress on July 25, 2014. Appellant waived a

jury trial, and the trial court convicted Appellant of the described charges on

July 30, 2014. Appellant waived a presentence report and was sentenced to

eighteen to thirty-six months of imprisonment for possession of a firearm

with altered manufacturer’s number, with credit of six months for time

served and a recommendation for boot camp, followed by a consecutive

term of two years of probation.

      Trial counsel filed a motion for leave to withdraw on August 1, 2014,

which the trial court granted on August 5, 2014. The trial court appointed

the public defender’s office to represent Appellant, and new counsel filed a

notice of appeal on August 29, 2014.       Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant raises the following two issues on appeal:

       I.   Whether the trial court erred in failing to grant suppression
            of the gun because, as soon as the police officers identified
            themselves as law enforcement and ordered [Appellant] to
            stop, he was seized as a matter of law but, at the precise
            moment of seizure, the police officers did not have
            reasonable suspicion, based on specific and articulable
            facts, to believe that [Appellant] was engaged in criminal
            activity?

      II.   Whether the evidence was insufficient to convict
            [Appellant] of Possession of Firearm With Altered
            Manufacturer’s Number because this [is] not a strict
            liability crime but, rather, has a mens rea requirement,
            and the Commonwealth failed to prove, beyond a
            reasonable doubt, that [Appellant] acted with the requisite
            guilty knowledge or criminal intent?

                                     -4-
J-A35018-15



Appellant’s Brief at 6.

      When an appellant raises both a sufficiency-of-the-evidence issue and

a suppression issue, we address the sufficiency of the evidence supporting

the conviction first, and we do so without a diminished record:

      We are called upon to consider all of the testimony that was
      presented to the jury during the trial, without consideration as to
      the admissibility of that evidence. The question of sufficiency
      is not assessed upon a diminished record. Where improperly
      admitted evidence has been allowed to be considered by the
      jury, its subsequent deletion does not justify a finding of
      insufficient evidence. The remedy in such a case is the grant of
      a new trial.

Commonwealth v. Stanford,           863 A.2d 428,   431–432   (Pa.   2004)

(emphasis in original). Thus, we address Appellant’s issues in reverse order

and begin by addressing the sufficiency of the evidence, as “[t]he Double

Jeopardy Clause bars retrial after a defendant’s conviction has been

overturned because of insufficient evidence.” Commonwealth v. Mullins,

918 A.2d 82, 85 (Pa. 2007) (citations omitted).

      In reviewing a sufficiency challenge, “we must decide whether the

evidence admitted at trial, and all reasonable inferences drawn therefrom in

favor of the Commonwealth, as verdict winner,” are sufficient to support all

elements of the offense.    Commonwealth v. Hitcho, 123 A.3d 731, 746

(Pa. 2015).   The trial court, sitting as the finder of fact, is free to believe

some, all, or none of the evidence. Commonwealth v. Cousar, 928 A.2d
1025 (Pa. 2007); Commonwealth v. Tejada, 107 A.3d 788, 792–793 (Pa.



                                     -5-
J-A35018-15


Super. 2015).    Moreover, the Commonwealth may sustain its burden of

proof by wholly circumstantial evidence.      Commonwealth v. Diggs, 949
A.2d 873 (Pa. 2008); Commonwealth v. Vogelsong, 90 A.3d 717 (Pa.

Super. 2014), appeal denied, 102 A.3d 985 (Pa. 2014).        As an appellate

court, we may not re-weigh the evidence and substitute our judgment for

that of the fact-finder.   Commonwealth v. Rogal, 120 A.3d 994 (Pa.

Super. 2015).

      Appellant asserts that the evidence was insufficient to convict him of

possession of a firearm with an altered manufacturer’s number.              The

relevant statute provides as follows:

      (a) General rule.--No person shall possess a firearm which has
      had the manufacturer’s number integral to the frame or receiver
      altered, changed, removed or obliterated.

18 Pa.C.S. § 6110.2(a). “Where a case involves the proper construction of a

statute, our standard of review is de novo and our scope of review is

plenary.”   Commonwealth v. T.J.W., 114 A.3d 1098, 1103 (Pa. Super.

2015) (citing Octave ex rel. Octave v. Walker, 103 A.3d 1255, 1259 (Pa.

2014)).

      Appellant avers that the crime has a mens rea requirement, although

he acknowledges that section 6110.2(a) “does not express a mens rea

element.” Appellant’s Brief at 44. Rather, he posits that he was prosecuted

and convicted as though this firearm offense is a strict liability crime.   He

contends there was insufficient evidence presented to prove beyond a


                                        -6-
J-A35018-15


reasonable doubt that he acted with the requisite guilty knowledge or

criminal intent. Id. at 49.

      The Commonwealth submits that there is no mens rea requirement in

18 Pa.C.S. § 6110.2(a). Rather, it maintains that it was required to prove

only that Appellant possessed a firearm, which had an altered, changed,

removed,    or   obliterated   manufacturer’s   number,    and    it   did   so.

Commonwealth’s Brief at 31.

      The United States Supreme Court has repeatedly held that omission of

any mention of criminal intent from a criminal statute should not be read as

dispensing with it.    Morissette v. United States, 342 U.S. 246, 250

(1952). Indeed:

      [t]his rule of construction reflects the basic principle that
      “wrongdoing must be conscious to be criminal.” [Morissette,]
      at 252, 72 S. Ct. 240. As Justice Jackson explained, this principle
      is “as universal and persistent in mature systems of law as belief
      in freedom of the human will and a consequent ability and duty
      of the normal individual to choose between good and evil.” Id.,
      at 250, 72 S. Ct. 240. The “central thought” is that a defendant
      must be “blameworthy in mind” before he can be found guilty, a
      concept courts have expressed over time through various terms
      such as mens rea, scienter, malice aforethought, guilty
      knowledge, and the like. Id., at 252, 72 S. Ct. 240; 1 W.
      LaFave, Substantive Criminal Law § 5.1, pp. 332–333 (2d ed.
      2003). Although there are exceptions, the “general rule” is that
      a guilty mind is “a necessary element in the indictment and proof
      of every crime.” United States v. Balint, 258 U.S. 250, 251,
      42 S. Ct. 301, 66 L. Ed. 604 (1922). We therefore generally
      “interpret criminal statutes to include broadly applicable scienter
      requirements, even where the statute by its terms does not
      contain them.” United States v. X–Citement Video, Inc., 513
U.S. 64, 70, 115 S. Ct. 464, 130 L. Ed. 2d 372 (1994).




                                     -7-
J-A35018-15


Elonis v. United States, ___ U.S. ___, 135 S. Ct. 2001, 2009 (2015). Our

state law parallels these precepts. This Court recently reitereated:

      Although the statute does not contain an express culpability
      requirement, this does not mean the legislature intended to
      dispense with the element of criminal intent.                    See
      Commonwealth v. Gallagher, 592 Pa. 262, 924 A.2d 636,
      638–39 (2007) (mere absence of express mens rea requirement
      in statutory crime is not indicative of legislative intent to impose
      strict liability (citations omitted)). Rather, “there is a long-
      standing tradition, which is reflected in the plain language of §
      302, that criminal liability is not to be imposed absent some level
      of culpability.” Id. at 639.

Commonwealth v. Giordano, 121 A.3d 998, 1005 (Pa. Super. 2015)

(quoting Commonwealth v. Moran, 104 A.3d 1136, 1149 (Pa. 2014)).

      Appellant     argued    at    trial   and   maintains    on     appeal   that   the

Commonwealth was required to prove that he “had some knowledge that the

serial number was obliterated.”         Appellant’s Brief at 42; N.T., 7/30/14, at

12. We hearken back to Elonis, where the High Court stated:

      This is not to say that a defendant must know that his conduct is
      illegal before he may be found guilty. The familiar maxim
      “ignorance of the law is no excuse” typically holds true. Instead,
      our cases have explained that a defendant generally must “know
      the facts that make his conduct fit the definition of the offense,”
      Staples v. United States, 511 U.S. 600, 608, n. 3, 114 S. Ct.
1793, 128 L. Ed. 2d 608 (1994), even if he does not know that
      those facts give rise to a crime.

Elonis, 135 S. Ct. at 2009.

      The   trial   court    held   that    the   statute   clearly   lacks    an   intent

requirement. The court cited the laboratory report entered into evidence at

trial that the firearm was in good working condition and that the serial


                                            -8-
J-A35018-15


number had been obliterated from the pistol’s frame. Trial Court Opinion,

2/27/15, at 19.     The trial court stated that the gun was concealed in

Appellant’s front pocket, “and the circumstantial evidence was sufficient to

prove that [Appellant] was at least reckless in possessing a firearm with an

altered manufacturer’s number.” Id. at 20.

      Section 6110.2 does not specify the degree of culpability, or mens rea,

required to sustain a conviction. Section 302 of the Crimes Code, however,

provides the following guidance:

      Culpability required unless otherwise provided.--When the
      culpability sufficient to establish a material element of an offense
      is not prescribed by law, such element is established if a person
      acts intentionally, knowingly or recklessly with respect thereto.

18 Pa.C.S. § 302(c) (emphasis added).           Intentionally, knowingly, and

recklessly, in turn, are defined as follows:

      (b) Kinds of culpability defined.--

            (1) A person acts intentionally with respect to a
            material element of an offense when:

                  (i) if the element involves the nature of his
                  conduct or a result thereof, it is his conscious
                  object to engage in conduct of that nature or
                  to cause such a result; and

                  (ii) if the element involves the attendant
                  circumstances, he is aware of the existence of
                  such circumstances or he believes or hopes
                  that they exist.

            (2) A person acts knowingly with respect to a material
            element of an offense when:




                                      -9-
J-A35018-15


                     (i) if the element involves the nature of his
                     conduct or the attendant circumstances, he is
                     aware that his conduct is of that nature or that
                     such circumstances exist; and

                     (ii) if the element involves a result of his
                     conduct, he is aware that it is practically
                     certain that his conduct will cause such a
                     result.

              (3) A person acts recklessly with respect to a material
              element of an offense when he consciously disregards a
              substantial and unjustifiable risk that the material element
              exists or will result from his conduct. The risk must be of
              such a nature and degree that, considering the nature and
              intent of the actor’s conduct and the circumstances known
              to him, its disregard involves a gross deviation from the
              standard of conduct that a reasonable person would
              observe in the actor’s situation.

18 Pa.C.S. § 302(b)(1–3).

       We find that the evidence was sufficient.           The Crimes Code required

the Commonwealth to establish culpability to sustain a conviction for

possession of a firearm with an altered, changed, removed, or obliterated

manufacturer’s number.          18 Pa.C.S. § 6110.2.         The Crimes Code also

required    that    the   Commonwealth         demonstrate    that   Appellant    acted

intentionally,     knowingly,    or1   recklessly   with   respect   to   the    altered

manufacturer’s number on the firearm.               Here, the testimony from the

____________________________________________


1
   The word “or” is given its normal disjunctive meaning unless it produces
an unreasonable result. Commonwealth v. Lopez, 663 A.2d 746 (Pa.
Super. 1995); 1 Pa.C.S. § 1903(a). Thus, the Commonwealth had to show
that Appellant’s actions were either intentional, knowing, or reckless.




                                          - 10 -
J-A35018-15


suppression hearing was incorporated at trial.       N.T., 7/30/14, at 9.   That

testimony by Officers Messer and Coleman established that Appellant ran

from police and refused to stop upon direction to do so. N.T., 4/22/14, at

13, 29.     Appellant continued to run from police after he fled into an

apartment building and entered a third party’s apartment against her will.

Id. at 13–16. In the ensuing pat-down, police detected a firearm concealed

in Appellant’s right front jeans pocket. N.T., 4/22/14, at 45–46, 57–58. At

trial, the Commonwealth admitted, without objection by Appellant, the

laboratory report confirming that the serial number, in fact, had been

obliterated from the frame of the gun.2 N.T., 7/30/14, at 9. As noted by

the trial court, the inferences from these facts established that Appellant

illegally secreted a weapon with an obliterated manufacturer’s number in his

pants pocket.      Thus, we agree that Appellant was “at least reckless” in

possessing a firearm with an altered manufacturer’s number.         Trial Court

Opinion, 2/27/15, at 20.          Therefore, we find the evidence sufficient to

sustain the conviction.

       Appellant’s second issue asserts that the trial court erred in failing to

grant suppression of the gun.

       In evaluating a suppression ruling, we consider the evidence of
       the Commonwealth, as the prevailing party below, and any
____________________________________________


2
     The laboratory report also indicated that serial number grinding
restoration techniques revealed the original serial number. N.T., 7/30/14, at
9.



                                          - 11 -
J-A35018-15


      evidence of the defendant that is uncontradicted when examined
      in the context of the record. Commonwealth v. Sanders, 42
A.3d 325, 330 (Pa. Super. 2012). This Court is bound by the
      factual findings of the suppression court where the record
      supports those findings and may only reverse when the legal
      conclusions drawn from those facts are in error. Id.

Commonwealth v. Haynes, 116 A.3d 640, 644 (Pa. Super. 2015).

Moreover, our Supreme Court in In re L.G., 79 A.3d 1073 (Pa. 2013),

clarified that the scope of review of orders granting or denying motions to

suppress is limited to the evidence presented at the suppression hearing.

Here, the suppression hearing post-dates the filing date of L.G., which was

held to be prospective; thus, L.G. applies to this case. Commonwealth v.

Caple, 121 A.3d 511, 517 n.1 (Pa. Super. 2015).

      Appellant   maintains   that   as   soon   as   police   officers   identified

themselves as law enforcement and ordered Appellant to stop, he was seized

as a matter of law. Appellant’s Brief at 22. He contends police did not have

reasonable suspicion to stop him because they lacked specific and articulable

facts to believe that he was engaged in criminal activity. Id. at 23. Further,

Appellant contends that a number of the trial court’s factual findings are not

supported by the record. First, he challenges the trial court’s statement that

the building Appellant subsequently entered was the very building that the

police officers were investigating for drug activity. Appellant’s Brief at 27.

Instead, Appellant avers that Officer Messer testified that although the

housing project of Sandusky Court was the subject of his investigation, his

commander “never specified a particular building.” Appellant’s Brief at 27.

                                     - 12 -
J-A35018-15


      Second, Appellant refers to the trial court’s claim that Appellant “ran

into the building after leaving his companions.”       Appellant’s Brief at 27

(citing Trial Court Opinion, 2/27/15, at 12).     Rather, he suggests this is

belied by Officer Messer’s testimony. Appellant’s Brief at 27–28 (citing N.T.,

4/22/14, at 29).

      Third, Appellant challenges the trial court’s finding that Appellant

separated himself from his companions and quickly entered the apartment

building in response to police presence in the area. Appellant’s Brief at 28.

Instead, Appellant cites cases that he alleges support his claim that where

the incident was at night, police were in plain clothes in an unmarked car,

without sirens or lights, and in a high crime area, a seizure is not supported

by reasonable suspicion of criminal activity. Appellant’s Brief at 28–29.

      The Commonwealth maintains that it is well settled that a police

officer’s observation of an individual in a high crime area, coupled with that

person’s flight upon observing the officer, combine to establish reasonable

suspicion that criminal activity is afoot. Commonwealth’s Brief at 17–18. In

addition, the Commonwealth points out that Appellant failed to acknowledge

that Officer Messer testified at the suppression hearing that he yelled,

“Pittsburgh Police, stop!” but Appellant continued to run away. Id. at 15.

Moreover, the Commonwealth disagreed that whether police had reasonable

suspicion of criminal activity at the moment they yelled “stop” is not the

critical issue, as suggested by Appellant. Id. at 17; Appellant’s Brief at 23.


                                    - 13 -
J-A35018-15


      The Commonwealth contends that even before Officer Messer knocked

on the door to Apartment 209, he heard yelling inside and confirmed that

Appellant had forced his way inside; thus, police had probable cause to

believe that Appellant had committed an unlawful entry.       Commonwealth’s

Brief at 20. The Commonwealth asserts that Appellant’s motion to suppress

the firearm recovered during the pat-down search following his arrest was

properly denied, regardless of whether it constituted an illegal seizure for

Officer Messer to identify himself as a police officer and order Appellant to

stop as Appellant ran up the internal stairs of the building. Id. at 21. Thus,

the Commonwealth avers that the motion to suppress was properly denied,

albeit on a basis other than that found by the suppression court.

Alternatively, the Commonwealth alleges that the suppression court properly

concluded that the police action did not constitute an illegal seizure.

      The trial court held that there was no evidence in the record to support

a finding that Appellant “was seized at any moment prior to the time that

the officers ordered him to stop in the stairwell of the building.” Trial Court

Opinion, 2/27/15, at 11. The court found that the officers did not exit their

vehicle until observing Appellant “behaving suspiciously in the window of the

second landing of the building.”    Id.   The trial court stated, “[T]here was

absolutely no interaction between [Appellant] and the officers until the

moment Officers Messer and Coleman entered the building and yelled

‘Pittsburgh Police, stop’ in the stairwell.” Id. Thus, it rejected Appellant’s


                                     - 14 -
J-A35018-15


claim that he was pursued at any point prior to when he entered the

stairwell.

      As to Appellant’s assertion that he was unlawfully seized because

police had no justification to stop him, the trial court stated that under the

totality of the circumstances, police had reasonable suspicion to stop him.

In support, the trial court cited the following: 1) Appellant was in an

extremely high crime area, 2) he stood in front of the very building that was

the subject of numerous recent drug-trafficking complaints from residents,

3) Officer Messer immediately recognized Appellant as having had a recent

gun arrest, 4) the officer knew Appellant did not reside in Sandusky Court,

5) Appellant was the only person in the group to act nervously and separate

himself, and 6) Appellant ran or moved quickly into the building. Trial Court

Opinion, 2/27/15, at 12.

      The trial court stated that while there may not have been direct

evidence that Appellant recognized the undercover vehicle as a police

vehicle, “the totality of the circumstances, as well as the reasonable

inferences drawn from the evidence, strongly demonstrate” that Appellant

was aware that the vehicle was occupied by police.       Trial Court Opinion,

2/27/15, at 13. The trial court held that police did not have a mere “hunch”

that criminal activity was afoot; rather, they had specific and articulable

facts. Id. at 14. In the alternative, assuming arguendo that Appellant was

subjected to an unlawful frisk, the trial court held that “at the point when


                                    - 15 -
J-A35018-15


[Appellant] was frisked and the firearm recovered, the officers had probable

cause to arrest [Appellant] for criminal trespass, if not burglary, and the gun

inevitably would have been discovered . . . .” Trial Court Opinion, 2/27/15,

at 15.

         Interactions between citizens and police officers in the realm of search

and seizure law require different levels of justification “depending upon the

nature of the interaction and whether or not the citizen is detained.”

Commonwealth v. DeHart, 745 A.2d 633, 636 (Pa. Super. 2000).                 The

three levels of interaction are: mere encounter, investigative detention, and

custodial detention. Id.

                     A mere encounter can be any formal or
              informal interaction between an officer and a citizen,
              but will normally be an inquiry by the officer of a
              citizen. The hallmark of this interaction is that it
              carries no official compulsion to stop or respond.

                    In contrast, an investigative detention, by
              implication, carries an official compulsion to stop and
              respond, but the detention is temporary, unless it
              results in the formation of probable cause for arrest,
              and does not possess the coercive conditions
              consistent with a formal arrest.            Since this
              interaction has elements of official compulsion it
              requires reasonable suspicion of unlawful activity. In
              further contrast, a custodial detention occurs when
              the nature, duration and conditions of an
              investigative detention become so coercive as to be,
              practically speaking, the functional equivalent of an
              arrest.

         [Dehart] (internal citations and quotation marks omitted).

              Reasonable suspicion exists only where the officer is
              able to articulate specific observations which, in

                                       - 16 -
J-A35018-15


            conjunction with reasonable inferences derived from
            those observations, led him reasonably to conclude,
            in light of his experience, that criminal activity was
            afoot and that the person he stopped was involved in
            that activity. Therefore, this Court must make an
            objective inquiry, namely, whether the facts
            available to the officer at the moment of the
            intrusion warrant a man of reasonable caution in the
            belief that the action taken was appropriate.

     Commonwealth v. Plante, 914 A.2d 916, 922 (Pa. Super.
     2006) (internal citations and quotations omitted).

           “To determine whether a mere encounter rises to the level
     of an investigatory detention, we must discern whether, as a
     matter of law, the police conducted a seizure of the person
     involved.” Commonwealth v. Reppert, 814 A.2d 1196, 1201
     (Pa. Super. 2002).

            To decide whether a seizure has occurred, a court
            must consider all the circumstances surrounding the
            encounter to determine whether the demeanor and
            conduct of the police would have communicated to a
            reasonable person that he or she was not free to
            decline the officer’s request or otherwise terminate
            the encounter. Thus, the focal point of our inquiry
            must be whether, considering the circumstances
            surrounding the incident, a reasonable [person]
            innocent of any crime, would have thought he was
            being restrained had he been in the defendant’s
            shoes.

     Id. at 1201-1202 (internal citations and quotations omitted).

Commonwealth v. Tam Thanh Nguyen, 116 A.3d 657, 664–665 (Pa.

Super. 2015).

     We conclude that the trial court properly denied Appellant’s motion to

suppress.   In assessing whether an officer had reasonable suspicion to

justify an investigatory detention, we must consider the totality of the


                                    - 17 -
J-A35018-15


circumstances.      Commonwealth v. Walls, 53 A.3d 889, 893 (Pa. Super.

2012). While mere flight is not enough to constitute reasonable suspicion,

Commonwealth v. Martinez, 588 A.2d 513, 514 (Pa. Super. 1991), fleeing

from an officer may constitute the basis for reasonable suspicion in certain

instances, as a “combination of innocent facts, when taken together, may

warrant further investigation by the police officer.”        Commonwealth v.

Carter, 105 A.3d 765, 772 (Pa. Super. 2014). Additionally, the court must

afford weight to an officer’s perception of the circumstances in light of the

officer’s experience. Id. at 773.

       In Illinois v. Wardlow, 528 U.S. 119 (2000), the United States

Supreme Court held that a police officer is justified in reasonably suspecting

that an individual is involved in criminal activity when that individual: (1) is

present in a high crime area, as here, and (2) engages in unprovoked,

headlong flight after noticing the police.         Id. at 124–125.3   Accordingly,

based upon the foregoing, we reject Appellant’s claim that the suppression

court erred by denying his motion to suppress.               The totality of the

____________________________________________


3
   In Wardlow, a four-car police caravan was investigating drug activity in
an area of Chicago known for heavy narcotics trafficking. Wardlow, 528
U.S. at 121. One of the officers observed the defendant holding an opaque
bag but none of the officers observed any specific indications that the
defendant was in possession of contraband. When the defendant saw the
police, he immediately fled. Id. at 122. The police apprehended him and
during a pat-down search for weapons, recovered a gun. The Supreme
Court affirmed the denial of the defendant’s motion to suppress, reversing
the decisions to the contrary by the Illinois courts. Id. at 122–124.



                                          - 18 -
J-A35018-15


circumstances demonstrates that the police officers, in fact, had reasonable

suspicion to believe that Appellant was engaged in criminal activity when

they began their pursuit of him following his flight in a high crime area. Id.

At the time Appellant fled into the apartment, Officer Messer knew Appellant

did not live in the area and testified that he believed Appellant was

attempting to enter other apartments before entering Apartment 209. N.T.,

4/22/14, at 11–12.

       Pittsburgh Police Officer Messer testified that at approximately 8:00

p.m. on October 28, 2013, he and his two partners were patrolling Sandusky

Court because police had received numerous complaints from residents

within the preceding ten days that open-air drug trafficking was taking place

in the area, specifically in front of building 1634. N.T., 4/22/14, at 4-5, 21-

24, 31. As they entered Sandusky Court in their unmarked vehicle,4 Officer

Messer observed a group of five to seven men, including Appellant, standing

in front of building 1634. Id. at 5–7, 20, 26–27, 51. Officer Messer testified

that he had previous dealings with Appellant and knew that he had a prior

firearm arrest and did not live on Sandusky Court; rather, Appellant resided

in the Marshall-Shadeland area of Pittsburgh, which was five minutes away.

Id. at 5, 26–27, 37, 50–51.           As the officers drove by at a slow speed,
____________________________________________


4
  Officer Messer admitted that the black Chevy Impala lacked police decals
or markings, but he explained that given its regular presence in the area,
many residents in the community were aware that it was a police car. N.T.,
4/22/14, at 6, 21, 24–25.



                                          - 19 -
J-A35018-15


Appellant looked quickly from side to side upon noticing the car and then

separated himself from the other males in the group. Id. at 5–6, 21, 27,

29, 51. He then ran into building 1634 and closed the door behind him. Id.

at 6–8, 29.   Officer Messer testified that he could see Appellant on the

second-floor landing through the window above the front door, moving “from

left to right repeatedly in a frantic manner.”    Id. at 9-12, 31, 36–37.

Appellant was peering out of the window at police. Id. at 8–10.

     Officers Messer and Coleman exited their vehicle and upon seeing

Appellant fleeing up the stairs yelled, “Pittsburgh Police, stop!”      N.T.,

4/22/14, at 12, 37, 39–41. Instead, Appellant entered Apartment 209 and

locked it, and police heard yelling from inside the apartment. Id. at 13, 52.

When police knocked on the door, it was opened by Marie Murrell, who was

screaming at Appellant to leave her apartment. Id. at 42. Officer Messer

observed a bulge in Appellant’s right jeans pocket, and “based on [the

officer’s] training and experience from previous firearms arrests,” he

believed the bulge was a firearm. Id. at 46.

     Thus, in the alternative, even if Officer Messer did not have reasonable

suspicion to believe that Appellant was engaged in criminal activity at the

time the officer entered building 1634 and ordered Appellant to stop,

Appellant’s subsequent actions of unlawfully entering an apartment gave

Officer Messer probable cause to arrest Appellant, at the very least, for




                                   - 20 -
J-A35018-15


criminal trespass.5      Our Supreme Court’s analysis in Commonwealth v.

Jackson, 924 A.2d 618 (Pa. 2007), is instructive.            In Jackson, a police

officer approached the defendant on suspicion that he was gambling, in

violation of the city code.        Id. at 619.     The defendant fled, despite the

officer’s order to stop, and the officer pursued him. Id. When the officer

caught up with him, the defendant assaulted the officer, and the defendant

fled a second time. Id. at 620. While the Supreme Court determined that

the initial pursuit by the police officer was not lawful, it reasoned that where

a suspect commits a crime in the course of fleeing from an unlawful arrest,

the pursuing officer has probable cause for an arrest for that crime:

       The initial illegality does not give the arrestee a free pass to
       commit new offenses without responsibility. Neither does that
       initial illegality “poison the tree,” preventing lawful police
       conduct thereafter—the new crimes are new trees, planted by
       [the arrestee], and the fruit that grows from them is not
       automatically tainted by the initial lack of probable cause.

Id. at 621.     For all of these reasons, we conclude the trial court properly

denied Appellant’s motion to suppress.

       Judgment of sentence affirmed.




____________________________________________


5
   Officer Messer testified that Appellant was going to be placed under arrest
regardless of the presence of the gun in his pocket, due to his actions of
forcing his way into Ms. Murrell’s apartment and locking the door. N.T.,
4/22/14, at 19, 54. Indeed, Appellant initially was charged, inter alia, with
burglary.



                                          - 21 -
J-A35018-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2016




                          - 22 -